Robinson, J.,
delivered the opinion of the Court.
The Grand Lodge of Ancient Free and Accepted Masons of Maryland, was incorporated in 1821, as a benevolent and charitable institution; and was authorized to hold real and personal property to an amount, not exceeding twenty thousand dollars in annual value.
By the Act of 1867, ch. 23, the gi’ound and building belonging to the appellee in Baltimore City, known as *428“ The Masonic Temple,” and the stock issued by the corporation for the erection of the building, were both exempted from taxation so long as the building should be used for the purposes for which the appellee was chartered. It is now contended, that the exemption thus granted, is in the nature of a contract between the State and the corporators, and therefore irrepeatable.
Whatever doubts may have at one time existed, it seems now to be settled that it is competent for the Legislature, in special cases, to relinquish the power of taxation. In all such cases, however, a consideration of some kind is essential to the validity of the contract. If there b‘e no consideration, the exemption is a mere gratuity, revocable at the pleasure of the Legislature.
Now, in this case, the exemption claimed by the appellee formed no part of its original charter, but was granted by a subsequent Act of the Legislature, which merely declares that certain property belonging to the corporation shall be exempt from taxation. There is no consideration expressed, nor is there anything in the Act from which one can be inferred, and tbe case comes, therefore, directly within the decision in Rector, &c. of Christ Church vs. County of Philadelphia, 24 Howard, 300. There, the property belonging to Christ Church Hospital was, by an Act of the Legislature, exempted from taxation, so long as the same should belong to said Hospital; and it was contended, as in this case, that the exemption thus granted was a contract, and therefore heyond the power of a subsequent Legislature to repeal. The Supreme Court, however, held it to be a mere privilege, revocable at the pleasure of the power that granted it.
In Home of the Friendless vs. Rouse, 8 Wallace, 430, the exemption formed a part of the charter of the corporation, and a majority of the Court were of opinion that the benefit resulting to the public from a charity of *429that kind, was a sufficient consideration to support the contract.
But this case cannot he considered as overruling, or in any manner contravening the decision in 24 Howard. On the contrary, in the subsequent case of Tucker vs. Ferguson, 22 Wallace, 528, the doctrine laid down in 24 Hoiuard is reviewed and affirmed, and all the Judges concurred in holding, that an exemption from taxation granted to a railroad company after its incorporation, was a mere privilege, revocable at pleasure. Mr. Justice Swayne, in delivering the opinion of the Court, says:
“ The provision of the thirty-seventh section of the Act of 1871, exempting the lands specified from local taxation until three years from the 1st of April, 1871, which period has not elapsed, was not a contract. There was no consideration. As between individuals the stipulation would belong to the category of nude pacts. It has no higher character, because one of the parties was a State, the other a corporation, and it was put in the form of a statute. It was the promise of a gratuity spontaneously made which might be kept, changed or recalled at pleasure.”
We are of opinion, therefore, that the exemption granted to the appellee by the Act of 1867, was a mere -privilege, which a subsequent Legislature could revoke whenever, in their judgment, the public good required it.
Now the Act of 1876, ch. 260, exempts the property belonging to benevolent and charitable institutions only so far as the same is used for the benefit of the indigent and afflicted, and the ground which the buildings so used shall actually cover. If the buildings, or any portions thereof, are used for other purposes, from which such institutions derive a profit, the building, to the extent thus used, is liable to taxation, although the proceeds from such extraneous use may be devoted to charitable purposes. County Commr’s vs. Sisters of St. Joseph, 48 Md., 34.
It is admitted that the lower stories of “ The Masonic Temple” are not used by the appellee, but are rented for *430various purposes, thus yielding a profit to the corporation. The building is, therefore, subject to taxation to the extent of the value of the rental thus received. It is a case for the application of the principle of capitalization, heretofore recognized by this Court.
(Decided 7th February, 1879.)
The order of the Court below, directing the whole property to he stricken from the list of property valued to the appellee, must he reversed.
Order reversed, and cause remanded.
The Grand Lodge of the German Order of Harugari, a benevolent and charitable society, is the owner of property, No. 72 East Baltimore street, known as Harugari Hall.
The upper stories of said building are used exclusively for the meetings of the several Lodges — the subordinates of the Grand Lodge. The lower story is rented as a restaurant, the proceeds derived from which are used for the beneficial purposes of the Order.
It follows'from what we have said in the preceding case, the building is liable.to assessment to the extent of the value of the rental received by the appellee, the order of the Court directing all the property valued to the appellee to he stricken from the tax lists must therefore he reversed.
Order reversed, and cause remanded.
(Decided 7th February, 1879.)
The Baltimore General Dispensary is the owner of lot and improvements, No. 29 Liberty Street, and of lot and improvements, No. 30, at the north-east corner of Liberty and Fayette Streets, in Baltimore City, and of certain stocks and public securities.
*431The petition avers, and it is admitted by the appellant, that the building upon lot Eo. 29 Liberty Street, covers entirely said lot, and is used exclusively for the purposes of the said Dispensary. This property is therefore exempt from taxation.
Eo such averment, however, is made in regard to the lot and buildings Eo. 30, and we must infer, therefore, that this property is an investment, the income from which is applied to the purposes of the Dispensary. If this be so, it follows, from what we have said in the preceding cases, that lot Eo. 30 and improvements thereon, and the stock and public securities, held by the appellee, are subject to valuation and assessment, unless the Maryland State Stock so held, be of an issue exempted from taxation by the State. If the appellee is entitled to any relief as to this particular stock, it can be obtained by application to the Appeal Tax Court.
The order of the Court directing all the property assessed to the appellee to be stricken from the tax lists, must be reversed.

Order reversed, and cause remanded.

(Decided 7tK February, 1879.)
The Centenary Biblical Institute of the Methodist Episcopal Church of Baltimore, is chartered for the purpose of educating and preparing indigent young colored men for the ministry in the Methodist Episcopal Church. Eo charge whatever is made for room rent, hooks or tuition, the funds necessary to support the institution being derived entirely from donations by individuals and the conferences of the Methodist Episcopal Church. Upon this state of facts, we are of opinion, that the appellee is a benevolent and charitable institution within the meaning of the Act of 1876.
*432The only property assessed and valued to the appellee, is a lot and improvements thereon, No. 44 Saratoga Street, and it appears that this property is used exclusively for the purposes for which the appellee was chartered.
The order of the Court directing this property to he stricken from the tax lists will therefore he affirmed.

Order affirmed.

(Decided 7th February, 1879.)